DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 June 2020 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of an inkjet printer, comprising: 
a placement platform on which a printing medium is placed; 
an ink head, positioned higher than the placement platform, for discharging ink toward the printing medium that is placed on the placement platform; 
a carriage on which the ink head is mounted, able to move in a primary scanning direction; and 
a blowing device, mounted on the carriage, for blowing air against the printing medium, wherein: 

a first case that has a first air intake opening, which faces the printing medium, for taking in air from a vicinity of the printing medium, and a first outlet opening, which is positioned higher than the first air intake opening, for expelling the air that is taken in from the first air intake opening, where the first case is disposed further rearward than the ink head in a direction of movement of the ink head when the ink is discharged toward the printing medium from the ink head; 
a first fan, provided in the first case, for drawing in air from the first air intake opening and expelling the air from the first outlet opening; 
a first filter, disposed within the first case so as to be positioned between the first air intake opening and the first outlet opening, through which the air that is drawn in from the first air intake opening passes; 
a second case, having a second air intake opening that faces upward and a second outlet opening that faces the printing medium and that expels, toward the printing medium, the air taken in from the second air intake opening, where the second case is positioned further rearward, in the direction of movement, than the first air intake open; and 
a second fan, provided in the second case, for drawing in air from the second air intake opening and expelling the air from the second outlet opening toward the printing medium.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
	
Regarding claim 13,
The primary reason for allowance for this claim is the inclusion of the limitations of an inkjet printer, comprising: 
a placement platform configured to support a printing medium; 
an ink head, positioned higher than the placement platform, and configured to discharge ink toward the printing medium supported on the placement platform, in use; 
a carriage supporting the ink head is mounted, the carriage being configured to move in a primary scanning direction; and 
a blower device, mounted on the carriage, the blower device being configured to blow air against the printing medium, the blower device comprising: 
a first case including a first air intake opening and a first outlet opening, the first air intake opening oriented to face toward the placement platform so as to face toward the printing medium in use, the first air intake positioned to take in air from a vicinity of the printing medium in use, the first outlet opening being positioned higher than the first air intake opening, the first outlet opening configured to expel the air that is taken in from the first air intake opening, wherein the first case is disposed further rearward than the ink head in a printing direction of movement of the ink head when ink is discharged from the ink head, toward the printing medium; 
a first fan disposed in the first case and configured to drawing in air through the first air intake opening and to expel the air from the first outlet opening; 
a first filter, disposed within the first case between the first air intake opening and the first outlet opening such that the air drawn in from the first air intake opening passes through the first filter before being expelled through the first outlet opening; 

a second fan disposed in the second case and configured to draw in air through the second air intake opening and to expel the air from the second outlet opening toward the printing medium, in use.  

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 2-12 and 14-20,
	These claims are considered to be allowable due to their dependency on one of the claims above.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuoka (US 2019/0100035) discloses an inkjet printer includes an air blower that blows air toward a recording medium and includes a case including an outlet opening through which external air, taken inside through an inlet opening, is discharged outside, and an opening in a portion facing a table, wherein the air blower further includes a fan that is located in the case and sends air through the outlet opening toward the recording medium placed on the table.
Suzuki et al. (US 2018/0290461) discloses a printer includes a platen on which a recording medium is placed, an ink head movable in a main scanning direction and able to eject ink onto the recording medium, a cover disposed above and to at least a side of the platen and including an opening located downstream of the ink head in a subscanning direction, a front cover attached to the cover and able to open and close the opening, and an air blower disposed on the front cover.
Nishikawa et al. (US 2003/0156177) discloses a heat fixing apparatus has a heating unit for heating a recording medium having a substrate, a fixing layer and a surface layer so as to sublimate sublimating ink applied in advance to the surface layer for transferring the sublimated ink to the fixing layer, wherein the heating unit includes a heating transporting mechanism for transporting the recording medium within a heating space, a heater body for heating air, and a blower mechanism for supplying hot air heated by the heater body to the recording medium being transported by the heating transporting mechanism, and wherein the apparatus further includes a flat guide member for coming into contact with the surface of the recording medium being transported by the heating transporting mechanism and a heater for heating the guide member.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/JANNELLE M LEBRON/                                                                                                                                                                                                        Primary Examiner, Art Unit 2853